     Case 3:96-cr-00001-HDM-NA Document 230 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                              DISTRICT OF NEVADA
 6
     UNITED STATES OF AMERICA,                 Case No. 3:96-cr-00001-HDM
 7
                              Plaintiff,
 8         v.                                              ORDER
 9   JOSEPH MARTIN BAILIE,
10                            Defendant.
11

12         Proceedings on defendant Joseph Bailie’s 28 U.S.C. § 2255

13   motion have been stayed pending the Ninth Circuit’s decision in

14   United States v. Begay, No. 14-10080, which is itself

15   administratively closed pending decisions in the Supreme Court

16   and the Ninth Circuit that will address whether a crime of

17   violence may be committed with a mens rea of recklessness. On

18   April 12, 2020, in part due to the ongoing COVID-19 epidemic,

19   Bailie asked the court to lift the stay and for expedited

20   consideration of his § 2255 motion. (ECF No. 199).

21         Following Bailie’s release from custody pursuant to the

22   court’s order granting him compassionate release, Bailie on

23   October 9, 2020, filed a report indicating that he no longer

24   seeks expedited consideration of his § 2255 motion and instead

25   requests that the stay of these proceedings be continued. (ECF

26   No. 229). Bailie additionally seeks leave to amend his § 2255

27   motion to remove Claims Two and Three from consideration.

28


                                           1
     Case 3:96-cr-00001-HDM-NA Document 230 Filed 10/29/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that Bailie’s motion to

 2   lift stay (ECF No. 199) is DENIED.

 3         IT IS FURTHER ORDERED that Bailie’s request to amend his §

 4   2255 motion to remove Claims Two and Three is GRANTED.              Bailie

 5   shall file a second amended motion to vacate removing Claims Two

 6   and Three no later than November 30, 2020.

 7         IT IS SO ORDERED.

 8         DATED: This 29th day of October, 2020.
 9
10                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                          2
